DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I and the species cancer and glioma as the cancer in the reply filed on 10/29/2021 is acknowledged.  The traversal is on the grounds that the applicant believes the inventions to be overlapping in scope because groups I and II both utilize boswellic acid and also believes there to be no burden of search on the examiner.  This is not found persuasive because although both groups utilize boswellic acid the operations of extracting and using the boswellic acid are two distinct inventions and would therefore require different searching techniques and styles. 
The requirement is still deemed proper and is therefore made FINAL.
Examiner acknowledges the amending of claims 1 and 3, the canceling of claim 2 and the newly added claim 12 filed on 03/29/2022.
Claims 1, 3-7 and 12 are being examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite “washing the precipitate into solution and freezing to allow the solution to precipitate by standing to obtain a further precipitate:”. This step is confusing as it is unclear how one would freeze a solution and expect anything to be precipitated out if the solution containing the precipitate is frozen. It is not clear if the intent is to freeze the precipitate only as it may have a lower freezing point than the solvent and then collect the precipitate, or if the applicant means to freeze the entire solution containing the precipitate and then use the frozen solution containing the precipitate which is then grounded to a powder. In this case nothing has been precipitated out of solution. The metes and bounds of the claim cannot properly be determined and thus are still deemed indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Raju (IN 688/CHE/2010 A), Li (US20080275117A1), Azwanida (A Review on the Extraction Methods Use in Medicinal Plants, Principle, Strength and Limitation, Medicinal and Aromatic Plants, 2015, 4:3) and Taneja (US5629351). These claims stand rejected with no changes due to the response filed on 03/29/2022. 
Raju’s general disclosure is to boswellia derived compositions (see abstract).
Regarding claims 1-7, Raju teaches a method of extracting boswellic acid from Boswellia gum resin by obtaining a residue or Boswellia oil fraction through the process of steam distillation (see page 4, para. 4) and steam distillation is a type of hydro-distillation.
Raju also teaches the extract being extracted from Boswelliia sacra, Boswellia serrata and Boswellia frereana (see page 8, para. 8).
Raju also teaches the dried product of boswellic acid is purified through a vacuum oven (see 0470).
Raju does not specifically teach further extracting from the residue which has been precipitated out. 
Li’s general disclosure is to compositions containing boswellic acids (see abstract).
Li teaches extracting from boswellia feedstock which is the native Boswellia species ground oleogum-resin and after a solid residue is precipitated out, it is saved for further processing (see 0180 and see Fig. 1) and Li further teaches the precipitated residue be extracted with ethanol (also see 0180).
Li teaches that Boswellia acid is produced in the amount greater than 65% by weight (see claim 1) and also teaches the amount of Boswellia acid to be greater than 70, 75, 80, 85, 90 or 95 % by weight (see claim 10).
Raju and Li do not specifically teach grinding and freezing the precipitate.
Azwanida’s general disclosure is a review on extraction methods of medicinal plants (see abstract).
Azwanida teaches that freeze-drying samples can yield higher levels of phenolic contents compared to air-drying (see page 2, para. 5).
Azwanida also teaches that grinding resulted in coarse smaller samples and powdered samples have a more homogenized and smaller particle, leading to better surface contact with extraction solvents (see page 1, para. 5).
Taneja’s general disclosure is to bowswellic acid compositions and preparations (see abstract).
Taneja teaches to wash the precipitated acids several times with water to provide the fraction being neutral to litmus (see page5, column 8, example 1, page 6, column 9, 1st para, and page 8, column 13, step (f)).
The combined teachings do not specifically teach the drying temperature being at 80 degrees Celsius however the temperature at which the drying takes place can be adjusted and optimized by a person having ordinary skill in the art. Also, as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The references teach the use of each of the ingredients in a pharmaceutical composition.  Varying the concentration of ingredients within a pharmaceutical composition is not considered to be inventive unless the concentration is demonstrated as critical.  In this particular case, there is no evidence that the claimed concentration of the ingredients produces an unexpected result.  Thus, absent some demonstration of unexpected results from the claimed parameter, this optimization of ingredient concentration would have been obvious before the effective filing date of applicant’s claimed invention.
Therefore, it would have been obvious at the time effective filing date to a person having ordinary skill in the art to use the distillation boswellic acid extraction techniques taught by Raju to extract boswellic acids from boswellia gum resin and further extract from the precipitated residues with ethanol as taught by Li because as Li teaches the precipitate can be saved for further ethanol extraction to obtain additional boswellic acids and up to 95%. It would have further been obvious to wash the precipitate with water as taught by Taneja to remove unwanted components from the precipitate and to use distilled water because distilled water is commonly used in such settings as to not introduce any impurities to the extract. Finally freezing and grinding the precipitate to a powder would have also been obvious at the effective filing date because it is known that doing so could create particle sizes which would allow for greater contact with the extraction solvent and through freezing, it could allow for a greater phenolic content to be extracted as taught by Azwanida.
There would have been a reasonable expectation of success in arriving at the instant invention because many extraction techniques are known for boswellic acids and what the instant invention is mainly describing is an invention that utilizes extracting from the unwanted precipitate of the boswellia gum oil. However, this technique of doing additional extractions on the precipitates has already been disclosed and the use of freezing, grinding, washing, drying and purifying are also common to known extraction techniques as previously described.

Response to Arguments
Applicant's arguments filed 03/29/2022 have been fully considered but they are not persuasive. The applicant argues that the prior art does not specifically teach extracting the Boswellia acid without the use of additives or toxic solvents and points to Raju, using potassium hydroxide in the invention. Raju’s method teaches that one may use potassium hydroxide as a basic solvent but one of skill in the art would know that other basic solvents can be used that are non-toxic. Raju’s method does not require the use of that specific solvent only, as the terminology surrounding the teaching states “washing the organic solvent extract repeatedly with an aqueous alkali solution such as aqueous potassium hydroxide” which would lead one of ordinary skill to select an alkali solvent of their choosing, such as one that is non-toxic.
The applicant argues that Taneja’s disclosure suggests using certain solvents which are toxic, however Taneja’s art is relied upon to teach washing the precipitated acids with water and not for the entirety of their extraction process. Li’s teaching uses ethanol to extract which is the same as the instant invention and a person having skill would look to the relied upon art to create the instant invention in the manner that has been described in this office action. The office action lies out the steps and components in which a person having skill in the art would have taken to create the instant invention using relied upon art. This process is done without the use of toxic solvents. Just because the teaching may suggest the use of some toxic solvents as pointed out by the applicant, it is not a requirement for the motivation to combine the specific teachings as laid out by the office in this action. The use of these solvents is not required and thus the applicant’s argument is not persuasive. 
The applicant also argues that Li teaches the high yield of Boswellia acid being at greater than 65%, however the extraction also brings about acetates of alpha and beta forms of boswellic acid. This argument is not persuasive because this is not a limitation of the instant invention. The extraction is to Boswellic acids which the relied upon art teaches and teaches the high yield of greater than 75-85% as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMANExaminer, Art Unit 1655                  


/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655